


110 HR 1705 IH: To amend title 40, United States Code, to direct the

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1705
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2007
			Mr. Lipinski (for
			 himself, Mr. Inglis of South Carolina,
			 Mr. Berman,
			 Mr. Blumenauer,
			 Mr. Boyd of Florida,
			 Mr. Braley of Iowa,
			 Ms. Corrine Brown of Florida,
			 Mr. Cleaver,
			 Mr. Costa,
			 Mr. Doyle,
			 Mr. Gerlach,
			 Ms. Giffords,
			 Mr. Gilchrest,
			 Mr. Gordon of Tennessee,
			 Mr. Grijalva,
			 Mr. Hall of New York,
			 Mr. Hare, Mr. Higgins, Mr.
			 Hill, Mr. Hinchey,
			 Mr. Honda,
			 Ms. Kaptur,
			 Mr. Kuhl of New York,
			 Mr. Lampson,
			 Mr. Levin,
			 Mr. Markey,
			 Ms. McCollum of Minnesota,
			 Mr. McNulty,
			 Mr. Moore of Kansas,
			 Mr. Moran of Virginia,
			 Mr. Nadler,
			 Mr. Reichert,
			 Mr. Shuler,
			 Mr. Smith of Washington,
			 Mr. Waxman,
			 Mr. Welch of Vermont, and
			 Mr. Wynn) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 40, United States Code, to direct the
		  Administrator of General Services to install energy efficient lighting fixtures
		  and bulbs in constructing, altering, and maintaining public
		  buildings.
	
	
		1.Short titleThis Act may be cited as the Bulb
			 Replacement in Government With High-Efficiency Technology Energy Savings Act of
			 2007 or the BRIGHT Energy Savings Act of 2007.
		2.Use of energy
			 efficient lighting fixtures and bulbs
			(a)In
			 generalChapter 33 of title
			 40, United States Code, is amended—
				(1)by
			 redesignating sections 3313, 3314, and 3315 as sections 3314, 3315, and 3316,
			 respectively; and
				(2)by inserting after
			 section 3312 the following:
					
						3313.Use of energy
				efficient lighting fixtures and bulbs
							(a)Construction and
				alteration of public buildingsEach public building constructed
				or significantly altered by the Administrator of General Services shall be
				equipped, to the maximum extent feasible as determined by the Administrator,
				with lighting fixtures and bulbs that are energy efficient.
							(b)Maintenance of
				public buildingsEach
				lighting fixture or bulb that is replaced by the Administrator in the normal
				course of maintenance of public buildings shall be replaced, to the maximum
				extent feasible as determined by the Administrator, with a lighting fixture or
				bulb that is energy efficient.
							(c)ConsiderationsIn
				making a determination under this section concerning the feasibility of
				installing a lighting fixture or bulb that is energy efficient, the
				Administrator shall consider—
								(1)the life cycle
				cost effectiveness of the fixture or bulb;
								(2)the compatibility
				of the fixture or bulb with existing equipment;
								(3)whether use of the
				fixture or bulb could result in interference with productivity;
								(4)the aesthetics
				relating to use of the fixture or bulb; and
								(5)such other factors
				as the Administrator determines appropriate.
								(d)Energy
				starA lighting fixture or
				bulb shall be treated as being energy efficient for purposes of this section
				if—
								(1)the fixture or
				bulb is certified under the Energy Star program established by section 324A of
				the Energy Policy and Conservation Act (42 U.S.C. 6294a); or
								(2)the Administrator
				has otherwise determined that the fixture or bulb is energy efficient.
								(e)Significant
				alterationsA public building shall be treated as being
				significantly altered for purposes of subsection (a) if the alteration is
				subject to congressional approval under section 3307.
							(f)Effective
				dateThe requirements of subsections (a) and (b) shall take
				effect one year after the date of enactment of this
				subsection.
							.
				(b)Conforming
			 amendmentThe analysis for chapter 33 of title 40, United States
			 Code, is amended by striking the items relating to sections 3313, 3314, and
			 3315 and inserting the following:
				
					
						3313. Use of energy efficient lighting
				fixtures and bulbs.
						3314. Delegation.
						3315. Report to Congress.
						3316. Certain authority not
				affected.
					
					.
			
